Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered September 21, 1978, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. CPL 710.30 (subd 1) provides, in part, that whenever the People intend to offer at trial "testimony regarding an observation of the defendant either at the time or place of the commission of the offense or upon some other occasion relevant to the case, to be given by a witness who has previously identified him as such, they must serve upon the defendant a notice of such intention, specifying the evidence intended to be offered.” In this case, the prosecution proceeded to introduce at trial identification testimony of the sort described above without having given the requisite notice and without showing good cause, pursuant to CPL 710.30 (subd 2), for its failure to give such notice. Defendant moved for a midtrial Wade hearing, but his motion was denied. Under the facts of this case, in the absence of service of the requisite notice, the identification testimony should not have been received at the trial. (See CPL 710.30, subd 3; People v Slater, 53 AD2d 41; cf. People v Greer, 42 NY2d 170; People v Briggs, 38 NY2d 319.) Hopkins, J. P., Damiani, O’Connor and Weinstein, JJ., concur.